Case 1:20-cv-00454-SOM-KJM Document 21 Filed 02/09/21 Page 1 of 10   PageID #: 65



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  CALVIN CHRISTOPHER GRIFFIN,   )          Civ. No. 20-00454 SOM/KJM
                                )
            Plaintiff           )          ORDER GRANTING DEFENDANTS’
                                )          MOTION TO DISMISS
  vs.                           )
                                )
  STATE OF HAWAII; STATE OF     )
  HAWAII OFFICE OF ELECTIONS,   )
                                )
            Defendants.         )
  _____________________________ )

              ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

  I.          INTRODUCTION.

              In the 2020 primary election for the seat in the United

  States House of Representatives from Hawaii’s First Congressional

  District, Plaintiff Calvin Christopher Griffin ran as a

  nonpartisan candidate.      Under section 12-41 of Hawaii Revised

  Statutes, to advance to the general election, a nonpartisan

  candidate must receive either (1) at least 10 percent of the

  total votes cast in the primary, or (2) at least the same number

  of votes as the winner of a partisan primary who had the lowest

  number of votes among all partisan primary winners for the seat

  in issue.    Griffin had 2,324 votes.      This number did not meet

  either threshold, and Griffin was not included on the general

  election ballot.     Griffin now sues the State of Hawaii and the

  State’s Office of Elections (collectively, the “State”), arguing

  that the State’s application of section 12-41 violated the

  Fourteenth Amendment of the Constitution.
Case 1:20-cv-00454-SOM-KJM Document 21 Filed 02/09/21 Page 2 of 10   PageID #: 66



              The State moves to dismiss on the ground that Griffin’s

  claims are barred by the Eleventh Amendment.         Because Griffin has

  only sued the State of Hawaii and one of its agencies, his claims

  are precluded by the doctrine of sovereign immunity.          Griffin’s

  complaint is dismissed with leave to amend.

  II.         BACKGROUND.

              In 2020, Griffin ran as a nonpartisan candidate for the

  United States House of Representatives in Hawaii’s First

  Congressional District.      See Final Summary Report, Statewide

  Primary Election 2020, https://files.hawaii.gov/elections/

  files/results/2020/primary/histatewide.pdf.1         In the primary

  election, Griffin received 2,324 votes, or 53.7% of the votes

  cast (including blank votes) for nonpartisan candidates and 1.12%

  of the 198,571 total votes cast (including for those running as

  members of political parties).       Id.

              Under Hawaii law, to advance to the general election,

  Griffin needed to win more votes than any other nonpartisan

  candidate and to meet one of two additional thresholds.

  Specifically, he needed to receive either (1) at least 10 percent

  of the total votes cast in the primary, or (2) at least as many




        1
        Because the First Amendment Complaint refers to the Final
  Summary Report and Griffin’s claims rely on that document, this
  court may consider the Final Summary Report in deciding the
  State’s motion to dismiss. See Khoja v. Orexigen Therapeutics,
  Inc., 899 F.3d 988, 1002 (9th Cir. 2018).

                                       2
Case 1:20-cv-00454-SOM-KJM Document 21 Filed 02/09/21 Page 3 of 10   PageID #: 67



  votes as the successful partisan candidate who received the least

  votes.    Section 12-41(b) reads as follows:

              Any nonpartisan candidate receiving at least
              ten per cent of the total votes cast for the
              office for which the person is a candidate at
              the primary or special primary, or a vote
              equal to the lowest vote received by the
              partisan candidate who was nominated in the
              primary or special primary, shall also be a
              candidate at the following election; provided
              that when more nonpartisan candidates qualify
              for nomination than there are offices to be
              voted for at the general or special general
              election, there shall be certified as
              candidates for the following election those
              receiving the highest number of votes, but
              not more candidates than are to be elected.

  Although Griffin, as the only nonpartisan candidate, received the

  most votes of any nonpartisan candidate in his primary, he did

  not satisfy the statute’s other requirements.         He received 1.12%

  of the total votes cast, and he received fewer votes than the

  winning Democratic and Republican candidates.         As a result, he

  did not appear on the ballot in the general election.

              On October 21, 2020, Griffin filed the present action,

  which appears to allege that section 12-41 of Hawaii Revised

  Statutes violates the Fourteenth Amendment by discriminating

  against nonpartisan candidates.2         ECF No. 1, PageID # 1-2.


        2
         Courts have repeatedly concluded that section 12-41 does
  not violate the Fourteenth Amendment. Erum v. Cayetano, 881 F.2d
  689 (9th Cir. 1989); Hustace v. Doi, 60 Haw. 282, 588 P.2d 915
  (1978); see also Burdick v. Takaushi, 504 U.S. 428, 435, 441
  (1992) (noting that Hawaii’s primary election laws “pass
  constitutional muster as imposing only reasonable burdens on
  First and Fourteenth Amendment rights”).

                                       3
Case 1:20-cv-00454-SOM-KJM Document 21 Filed 02/09/21 Page 4 of 10   PageID #: 68



  Griffin’s October complaint sought an award of $50,000,000 in

  “compensatory and punitive damages” and an injunction ordering

  the State to place his name on the general election ballot.

  Id. at 3.    However, after filing his complaint about two weeks

  before the general election, which was held on November 3, 2020,

  Griffin took no action before this court.         The commencement of a

  lawsuit does not, without more, usually trigger this court to

  address substantive issues raised in a complaint, and this court

  did not leap to address such issues.        On December 9, 2020, after

  his name had not appeared on the general election ballot, Griffin

  filed his First Amended Complaint.       ECF No. 9.    The First Amended

  Complaint asserted the same claims, but sought new relief.

  Griffin now seeks an order compelling the State to conduct a

  special election to “redo” the election for the United States

  House of Representatives in Hawaii’s First Congressional District

  and an award of $50,000,000.       Id. at 20.

              On December 28, 2020, the State filed a motion to

  dismiss.    In its motion, the State argues that Griffin has failed

  to allege the existence of subject matter jurisdiction and that

  the doctrine of sovereign immunity bars Griffin’s claims.           ECF

  No. 10-1.




                                       4
Case 1:20-cv-00454-SOM-KJM Document 21 Filed 02/09/21 Page 5 of 10   PageID #: 69



  III.        LEGAL STANDARD.

              A.     Rule 12(b)(1).

              Under Rule 12(b)(1), a complaint may be dismissed for

  lack of subject matter jurisdiction.        An attack on subject matter

  jurisdiction “may be facial or factual.”        Safe Air for Everyone

  v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).         A facial attack

  asserts that “the allegations contained in a complaint are

  insufficient on their face to invoke federal jurisdiction[,]”

  while a factual attack “disputes the truth of the allegations

  that, by themselves, would otherwise invoke federal

  jurisdiction.” Id.

              The State appears to bring a facial attack.        See ECF

  No. 10-1, PageID # 39-40.      In deciding such a motion, a court

  must assume the facts alleged in the complaint to be true and

  construe them in the light most favorable to the nonmoving party.

  Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th

  Cir. 2003).      However, courts “do not accept legal conclusions in

  the complaint as true, even if ‘cast in the form of factual

  allegations.’ ” Lacano Invs., LLC v. Balash, 765 F.3d 1068, 1071

  (9th Cir. 2014) (emphasis in original) (quoting Doe v. Holy See,

  557 F.3d 1066, 1073 (9th Cir. 2009)).




                                       5
Case 1:20-cv-00454-SOM-KJM Document 21 Filed 02/09/21 Page 6 of 10   PageID #: 70



              B.   Rule 12(b)(6).3

              Under Rule 12(b)(6) of the Federal Rules of Civil

  Procedure, the court’s review is generally limited to the

  contents of a complaint.      Sprewell v. Golden State Warriors, 266

  F.3d 979, 988 (9th Cir. 2001); Campanelli v. Bockrath, 100 F.3d

  1476, 1479 (9th Cir. 1996).      On a Rule 12(b)(6) motion to

  dismiss, all allegations of material fact are taken as true and

  construed in the light most favorable to the nonmoving party.

  Fed’n of African Am. Contractors v. City of Oakland, 96 F.3d

  1204, 1207 (9th Cir. 1996).      However, conclusory allegations of

  law, unwarranted deductions of fact, and unreasonable inferences

  are insufficient to defeat a motion to dismiss.         Sprewell, 266

  F.3d at 988; Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir.

  1996).

              “[T]o survive a Rule 12(b)(6) motion to dismiss,

  factual allegations must be enough to raise a right to relief

  above the speculative level, on the assumption that all the

  allegations in the complaint are true even if doubtful in fact.”


        3
         In the Ninth Circuit, “[i]t is not entirely clear whether
  an Eleventh Amendment challenge should be analyzed under Rule
  12(b)(1) of the Federal Rules of Civil Procedure for lack of
  subject matter jurisdiction or under Rule 12(b)(6) for failure to
  state a claim upon which relief can be granted.” Monet v.
  Hawaii, 2011 WL 2446310, at *3 (D. Haw. June 14, 2011). But, in
  this case, “whether the court examines Eleventh Amendment
  immunity under Rule 12(b)(1) for lack of jurisdiction or under
  Rule 12(b)(6) for failure to state a claim makes no difference,
  as those standards are essentially the same for purposes of this
  motion.” Id.

                                       6
Case 1:20-cv-00454-SOM-KJM Document 21 Filed 02/09/21 Page 7 of 10   PageID #: 71



  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

  quotation marks omitted); accord Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009) (“[T]he pleading standard Rule 8 announces does not

  require ‘detailed factual allegations,’ but it demands more than

  an unadorned, the-defendant-unlawfully-harmed-me accusation”).

  “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

  does not need detailed factual allegations, a plaintiff’s

  obligation to provide the ‘grounds’ of his ‘entitlement to

  relief’ requires more than labels and conclusions, and a

  formulaic recitation of the elements of a cause of action will

  not do.”    Twombly, 550 U.S. at 555.      The complaint must “state a

  claim to relief that is plausible on its face.”         Id. at 570.     “A

  claim has facial plausibility when the plaintiff pleads factual

  content that allows the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged.”           Iqbal,

  556 U.S. at 678.

  IV.         ANALYSIS.

              A.   Griffin Adequately Alleges A Basis For Federal
                   Jurisdiction.

              The State first argues that Griffin “fails to state a

  jurisdictional basis upon which he believes this case may proceed

  in federal court.”      ECF No. 10-1, PageID # 39.     Griffin’s claims

  are based on the Fourteenth Amendment.        This court has “original

  jurisdiction [over] all civil actions arising under the

  Constitution[.]”     28 U.S.C. § 1331.     Although this court is not

                                       7
Case 1:20-cv-00454-SOM-KJM Document 21 Filed 02/09/21 Page 8 of 10   PageID #: 72



  here addressing the merits of any claim Griffin makes, Griffin

  cannot be said to have failed to allege a basis for federal

  jurisdiction.

              B.    Sovereign Immunity Bars Griffin’s Claims.

              The State also contends that Griffin’s claims must be

  dismissed under the Eleventh Amendment.        ECF No. 10-1, PageID #

  41.   “The Eleventh Amendment bars actions against states, state

  agencies, or departments of a state unless a state waives

  sovereign immunity or Congress exercises its power to override

  the immunity.”     Trotter v. Hawaii, 2018 WL 912255, at *4 (D. Haw.

  Feb. 15, 2018).     Griffin has not argued or alleged that the State

  of Hawaii has waived its sovereign immunity, and it appears that

  the State has not waived its sovereign immunity with respect to

  Griffin’s civil rights claim.       See id. at *5.    Because Griffin

  has only brought claims against the State of Hawaii itself and

  the Office of Elections, a state agency,4 those claims are barred

  by the Eleventh Amendment.      See id. at *5-*6.




        4
          The Office of Elections is “placed within the department
  of accounting and general services for administrative purposes.”
  HRS § 11-1.5. Another judge in this district has concluded that
  the Eleventh Amendment bars suits against the Department of
  Accounting and General Services, see Starr v. Dep’t of Accounting
  & Gen. Servs., 2006 WL 8436264, at *3 (D. Haw. Jan. 26, 2006),
  and in opposing the present motion to dismiss Griffin makes no
  attempt to argue that the Eleventh Amendment is inapplicable to
  the Office of Elections.



                                       8
Case 1:20-cv-00454-SOM-KJM Document 21 Filed 02/09/21 Page 9 of 10   PageID #: 73



              C.   Griffin’s Complaint Is Dismissed With Leave To
                   Amend.

              “Dismissal with prejudice and without leave to amend is

  not appropriate unless it is clear on de novo review that the

  complaint could not be saved by amendment.”         Eminence Capital,

  LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (per

  curiam).    Griffin could, of course, decide to voluntarily dismiss

  this action or to proceed in state court, where different

  immunity considerations may come into play.         If, however, he opts

  to remain in this court, whether he can proceed by amending his

  complaint may depend on what defendants Griffin names and on what

  relief he chooses to seek.      For example, Griffin could

  conceivably name individual officials as defendants.          While the

  Eleventh Amendment protects them from money damage claims if they

  are sued in only their official capacities, see Trotter, 2018 WL

  912255, at *4, there are other possible claims that might not be

  similarly barred.

              The Eleventh Amendment “does not prevent plaintiffs

  from proceeding against individual defendants in their official

  capacities for prospective injunctive relief based on alleged

  violations of federal law.”      Id.; see generally Milliken v.

  Bradley, 433 U.S. 267, 289 (1977); Bennett v. Yoshina, 140 F.3d

  1218, 1224 (9th Cir. 1998) (holding that claims seeking to

  invalidate the results of an election sought prospective

  injunctive relief).     Some claims for declaratory relief might

                                       9
Case 1:20-cv-00454-SOM-KJM Document 21 Filed 02/09/21 Page 10 of 10             PageID #: 74



   also survive.       See generally Caruso v. Yamhill Cty. ex rel. Cty.

   Com’r, 422 F.3d 848, 853 (9th Cir. 2005); Schaefer v. Townsend,

   215 F.3d 1031, 1033 (9th Cir. 2000).              If Griffin does choose to

   amend his complaint, this court will decide the viability of his

   new claims if and when that issue is before this court on a

   motion.

   V.           CONCLUSION

                The First Amended Complaint is dismissed with leave to

   amend.    If Griffin opts to submit a Second Amended Complaint, he

   must do so no later than March 1, 2021.               If he does not file a

   Second Amended Complaint by that date, the court will enter

   judgment against Griffin and will close this case.                   Griffin is

   cautioned that any Second Amended Complaint should stand as a

   complete document, without reference to any previous complaint

   filed in this case, and any previous complaint will become a

   nullity upon the filing of a Second Amended Complaint.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, February 9, 2021.




                                            /s/ Susan Oki Mollway
                                           Susan Oki Mollway
                                           United States District Judge



   Griffin v. State of Hawaii, Civ No. 20-00454 SOM/KJM, ORDER GRANTING DEFENDANTS’
   MOTION TO DISMISS




                                             10
